Citation Nr: 0202273	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  98-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as missing teeth, for the purpose of receiving 
compensation.

2.  Entitlement to service connection for a dental disorder, 
claimed as missing teeth, for the purpose of receiving VA 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for a 
dental condition.  He subsequently perfected a timely appeal 
regarding that issue.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at the RO.  A transcript of this hearing has been obtained 
and associated with the claims folder. 

The Board notes that, in the September 1997 rating decision, 
the RO also denied entitlement to service connection for a 
heart murmur and a left elbow injury, and entitlement to a 
compensable evaluation for the residuals of a left ankle 
fracture.  In that decision, the RO also granted service 
connection for a scar on the left side, and assigned a 
noncompensable evaluation.  It appears from the record that 
the veteran subsequently perfected a timely appeal with 
respect to each of those issues.  Then, in an August 1999 
rating decision, the RO granted an increased disability 
rating of 10 percent for the veteran's residuals of a left 
ankle fracture.  Thereafter, during his September 2001 Travel 
Board hearing, the veteran indicated that he wished to 
withdraw his appeal as to all issues addressed in the 
September 1997 rating decision except his claim of 
entitlement to service connection for a dental condition.  
Thus, the Board finds that those issues are no longer on 
appeal. 



FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran does not have any dental abnormality which 
is due to a combat wound or other in-service dental trauma; 
nor is there evidence that he has a current dental disorder 
related to service other than replaceable missing teeth; nor 
is there evidence of circumstances which would qualify the 
veteran for VA dental treatment under any category providing 
for such treatment.


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2001).

2.  Service connection for a dental disorder for the purpose 
of receiving VA outpatient treatment is not warranted.  38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Posture of the Case

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for a dental 
disorder, the U.S. Court of Appeals for Veterans Claims has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
in the current case, adjudication of the veteran's claim for 
service connection for a dental disability must also include 
consideration of service connection for this disorder for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a veteran's 
claim under all applicable provisions of law and regulation, 
whether or not the claimant specifically raises the 
applicable provision); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

II.  Factual Background

The veteran's service dental records show that he received 
regular cleaning and prophylactic treatment on his teeth 
during service.  These records also show that, in August 
1955, dental examination revealed that he was missing upper 
teeth numbers 8, 7, and 6, on the right, and 6 and 7 on the 
left.  Examination also showed that he was missing lower 
tooth number 16 on the left.  Subsequent dental examination 
in January 1956 revealed similar findings, and also showed 
that a crown had been placed on tooth number 1 on the upper 
right side.  A report of dental examination conducted in May 
1956 shows findings identical to those reported in August 
1955, but contains no reference to the crown placed four 
months previously.  

In a report of dental examination conducted at separation, in 
April 1958, it was noted that the veteran was missing upper 
teeth numbers 1, 2, 3, 5, 14, 15, and 16, and lower teeth 
numbers 30 and 17.  (The Board notes that the numerical 
system applied for identifying teeth during his April 1958 
examination was different from the system that was used 
during the previous examinations noted above.  If the results 
of his April 1958 examination were applied to the previous 
system, it would show that he was missing upper teeth numbers 
8, 7, and 6, on both sides, and lower teeth numbers 14 on the 
right and 16 on the left).

In February 1997, the veteran filed a claim of entitlement to 
service connection for a dental disability.  He contended 
that, in 1957 while in service, he was struck in the mouth, 
which caused his front tooth to break off.  He also noted 
that he has had "a lot of teeth removed".


In May 1997, the veteran underwent a VA general medical 
examination.  He reported that on one occasion in the 
military he was told to "hit the ground" while carrying his 
rifle, which caused his rifle to strike him in the mouth.  He 
indicated that this accident caused a fracture of anterior 
tooth number 8, which was repaired and replaced by a crown.  
He stated that the crown had recently been replaced, by a 
private dentist.  Oral examination revealed that tooth number 
8 had a porcelain crown cemented in place, which was 
functioning normally.  The VA examiner noted that the veteran 
was missing teeth numbers 1, 2, 3, 4, 5, 12, 14, 15, 16, 17, 
18, 19, 20, 30, and 32.  His remaining teeth were found to be 
sound, with no gross caries.  The examiner noted that he had 
moderate periodontal disease and some heavy calculus.  The 
examiner also noted that the veteran did not have any 
functional impairment due to loss of motion and that there 
was no masticatory functional loss.  The examiner found that 
the only impairment found on examination was the 
"appearance" of tooth number 8, which he indicated that he 
would describe as "normal with the crown placed".  The 
veteran reported that his missing teeth were taken out in 
service for various reasons, and the examiner noted that they 
could be replaced with a partial denture.  The examiner 
indicated that there was no bone loss due to any trauma or 
fracture, but that there was some bone loss due to chronic 
periodontal disease.  The examiner noted that a panoramic X-
ray was taken, to determine whether there was any bone loss 
or fracture, but that everything appeared within normal 
limits, with the exception of some bone loss due to 
periodontal disease.  The examiner noted a diagnosis of 
fracture of the crown portion of tooth number 8, which was 
now covered and repaired with a full crown.

In a letter dated in September 1997, a private dentist 
reported that he had treated the veteran from February 1981 
to July 1981.  The dentist reported that he had extracted 
tooth number 12, and that he had removed and replaced a 
defective crown on tooth number 8.  The dentist also reported 
that partial upper and lower dentures had also been 
constructed to replace teeth numbers 1, 2, 3, 4, 5, 12, 14, 
15, 18, 19, 20, and 30. 

In the September 1997 rating decision which is on appeal, the 
RO denied the veteran's claim of entitlement to service 
connection for a dental disorder.  He subsequently submitted 
a Notice of Disagreement regarding this denial, in 
October 1997.

During a personal hearing conducted before a Hearing Officer 
at the RO in June 1998, the veteran's accredited 
representative testified that the veteran was seeking 
treatment for the tooth that was knocked out in service.  The 
representative indicated that, although the veteran was not 
claiming trauma, he was alleging that tooth number 8 was 
knocked out after he was struck in the face by a rifle during 
maneuvers.

In an August 1999 decision, the Hearing Officer continued to 
deny the veteran's claim of entitlement to service connection 
for a dental disability.  It was noted that, although the 
veteran asserted that he was seeking treatment for tooth 
number 8, which was injured in service, recent VA examination 
had shown that there was currently a porcelain crown cemented 
in the place of the tooth, which was functioning normally.

During his September 2001 hearing before the undersigned, the 
veteran indicated that plates had been put in his mouth a 
long time ago, but that they had started to decay.  He noted 
that these plates had been put in to replace several teeth 
that were surgically extracted while he was in the service.  
He also reiterated that a crown had been placed on tooth 
number 8, which had been knocked out while performing 
maneuvers in the military.  The veteran stated that the crown 
was still in place and not loose, but that he had experienced 
some discomfort in that area whenever it was cold.  During 
his hearing, he also indicated that he had no additional 
records to submit in support of his claim.

III.  Legal Analysis

A.  Preliminary matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate his claim for service connection.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claim for service connection.  The veteran has been provided 
with a VA general medical examination and dental examination, 
and neither he nor his representative has alluded to any 
additional information or evidence that has not been obtained 
and which would be pertinent to the present claim.  
Therefore, in light of the above, the Board finds that all 
facts that are relevant to his claim have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board may proceed with a 
decision on this appeal, without prejudice to the veteran. 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In this case, the veteran is seeking entitlement to service 
connection for a dental disability.  He essentially contends 
that, while he was on active duty, he had several teeth 
extracted for reasons other than a traumatic injury.  He also 
contends that one tooth, number 8, was lost as a result of an 
in-service trauma.  Specifically, he asserts that tooth 
number 8 was broken off after he was struck in the face by 
his rifle while performing military maneuvers.

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (now codified at 38 C.F.R. pts. 3 and 4).

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's missing teeth for the purpose of receiving 
disability compensation.  As discussed in detail above, 
replaceable missing teeth do not constitute a disabling 
condition for which service connection may be granted for 
compensation purposes.  As demonstrated by the report of the 
veteran's May 1997 VA medical examination and the September 
1997 letter from the private dentist, all of the missing 
teeth in the veteran's mouth are replaceable.  Therefore, the 
Board must conclud that the preponderance of the evidence is 
against granting service connection for these teeth for 
compensation purposes.  See 38 C.F.R. § 4.149 (1998); 38 
C.F.R. § 3.381 (2001).

As alluded to above, a veteran can be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, 
such as veterans having a compensable service-connected 
dental condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; 
or,

(B) is service-connected, but not compensable in 
degree, if:

(i) the dental condition or disability is 
shown to have been in existence at the 
time of the veteran's discharge or 
release from active military, naval, or 
air service;

(ii) the veteran had served on active 
duty for a period of not less than 180 
days or, in the case of a veteran who 
served on active duty during the Persian 
Gulf War, 90 days immediately before such 
discharge or release; and

(iii) application for treatment is made 
within 90 days after such discharge or 
release, except that (I) in the case of a 
veteran who re-entered active military, 
naval, or air service within 90 days 
after the date of such veteran's prior 
discharge or release from such service, 
application may be made within 90 days 
from the date of such veteran's 
subsequent discharge or release from such 
service, and (II) if a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction; and (iv) the veteran's 
certificate of discharge or release from 
active duty does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before the date 
of such discharge or release, a complete 
dental examination (including dental X-
rays) and all appropriate dental services 
and treatment indicated by the 
examination to be needed;

(C) is a service-connected dental condition or 
disability due to combat wounds or other service 
trauma, or of a former POW;

(D) is associated with and is aggravating a 
disability resulting from some other disease or 
injury which was incurred in or aggravated by 
active military, naval, or air service;

(E) is a non-service-connected condition or 
disability of a veteran for which treatment was 
begun while such veteran was receiving hospital 
care under this chapter and such services and 
treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or 
interned for a period of not less than 90 days;

(G) the veteran has a service-connected disability 
rated as total; or where,

(H) the dental treatment is medically necessary (i) 
in preparation for hospital admission, or (ii) for 
a veteran otherwise receiving care or services 
under this chapter.

38 U.S.C.A. § 1712(a)(1),(2).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I. Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation 
for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b) Class II. . . . (2)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at time 
of discharge or release from active service, which 
took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if: (A) They were discharged or released, 
under conditions other than dishonorable, from a 
period of active military, naval or air service of 
not less than 180 days. (B) Application for 
treatment is made within one year after such 
discharge or release. (C) VA dental examination is 
completed within 14 months after discharge or 
release, unless delayed through no fault of the 
veteran.

(ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had 
reentered active military service within one year 
from the date of a prior discharge or release, may 
apply for treatment of service-connected 
noncompensable dental conditions relating to any 
such prior periods of service within one year of 
their final discharge or release. (iii) If a 
disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a). Those having a service- connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary 
for the correction of such service-connected dental 
condition or disability.



(e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned 
military service department, may be authorized any 
needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental 
treatment from the Department of Veterans Affairs 
for noncompensable dental conditions, but was 
denied replacement of missing teeth which were lost 
during any period of service prior to his/her last 
period of service may be authorized such previously 
denied benefits under the following conditions: (1) 
Application for such retroactive benefits is made 
within one year of April 5, 1983. (2) Existing 
Department of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be 
completed on a fee basis status. 

(g) Class III. Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition or disability may be authorized dental 
treatment for only those dental conditions which, 
in sound professional judgment, are having a direct 
and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by 
reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 
31 may be authorized such dental services as are 
professionally determined necessary for any of the 
reasons enumerated in § 17.47(g).

(j) Class VI. Any veterans scheduled for admission 
or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is 
for dental condition clinically determined to be 
complicating a medical condition currently under 
treatment.

38 C.F.R. § 17.161.

The VA General Counsel has held in a precedential opinion 
that merely to have had dental extractions during service is 
not tantamount to dental trauma, because treatment of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) 
(West 1991); Smith v. West, 11 Vet. App. 134 (1998).

In this case, the veteran has contended that several of his 
teeth were surgically removed during the course of receiving 
regular dental treatment in service.  He also contends that 
tooth number 8 was knocked out when he was accidentally 
struck in the face by his rifle while performing military 
maneuvers.  As explained in detail above, replaceable missing 
teeth do not constitute a disability for which service 
connection can be granted.  See 38 C.F.R. § 4.149 (1998); 38 
C.F.R. § 3.381 (2001).  Therefore, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to Class I VA outpatient treatment for the veteran's claimed 
missing teeth.

With respect to the question of whether he may be entitled to 
Class II VA outpatient treatment for the one-time correction 
of the service-connected noncompensable condition, the Board 
notes that the veteran did not file his claim within one year 
of his separation from service.  In fact, the record shows 
that he did not file his claim for a dental disorder until 
1997, approximately 39 years after his discharge from 
service.  Thus, the Board finds that he is ineligible to 
receive Class II dental treatment for any of his claimed 
missing teeth.  See 38 C.F.R. § 17.161(b).

Because the veteran has asserted that tooth number 8 was lost 
as a result of an in-service trauma, the Board has considered 
whether the veteran is eligible for Class II(a) VA treatment 
for that tooth on that basis.  In this regard, the Board 
notes that there is no indication in the veteran's service 
dental records that he suffered a traumatic injury to tooth 
number 8 while in the service.  However, a January 1956 
dental note does appear to confirm that a crown was placed on 
tooth number 8 while he was on active duty.  (The Board again 
notes that, under the system that was used for identifying 
teeth at that time, this tooth was identified in the January 
1956 clinical note as tooth number 1 on the upper left side).  
Although the incident described by the veteran is not 
documented in the file, we have no reason to doubt the 
credibility of his sworn testimony.  Nevertheless, even 
assuming that this tooth was injured as the result of an in-
service trauma, the Board finds that the preponderance of the 
evidence is against granting entitlement to Class II VA 
outpatient treatment on that basis.

In particular, we note that, although the veteran has 
reported experiencing problems with the crown that was placed 
over tooth number 8 many years ago, the VA dental examination 
conducted in May 1997 showed that the new crown which had 
recently been cemented in place was functioning normally.  
Although he subsequently reported experiencing discomfort in 
that area in response to cold, he has submitted no competent 
evidence that could alter the VA examiner's finding that the 
crown is functioning normally.  As alluded to above, 
eligibility for Class II(a) VA dental treatment entitles a 
veteran to receive any treatment indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability.  Because the report 
of his May 1997 VA examination reveals that the veteran has 
already received the necessary treatment in this case, and 
because there is no competent evidence of record suggesting 
that any additional treatment is necessary, the Board finds 
that the preponderance of the evidence is against granting 
entitlement to Class II(a) VA outpatient treatment for the 
veteran's claimed tooth number 8.



With respect to the veteran's other claimed missing teeth, 
the Board notes that merely having had dental extractions 
during service is not tantamount to dental trauma, because 
treatment of teeth, even extractions, in and of itself, does 
not constitute dental trauma.  VAOPGCPREC 5- 97, 62 Fed. Reg. 
15,566 (1997).  Thus, the Board finds that the preponderance 
of the evidence is also against granting entitlement to Class 
II(a) VA outpatient treatment for the veteran's other claimed 
missing teeth.  Furthermore, the record reflects that the 
veteran was not detained or interned as a prisoner of war; 
thus, he is not entitled to receive Class II(b) VA outpatient 
dental treatment for any of his teeth on that basis.  38 
C.F.R. § 17.161(d), (e). 

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claims of entitlement to service connection for a dental 
disorder for compensation purposes, and entitlement to 
service connection for a dental disorder for the purpose of 
establishing eligibility for outpatient dental treatment.  
The benefits sought on appeal are accordingly denied.

The Board appreciates the veteran's forthright testimony at 
his Travel Board hearing before the undersigned.



ORDER

Entitlement to service connection for a dental disorder, 
claimed as missing teeth, for the purpose of receiving 
compensation is denied.

Entitlement to service connection for a dental disorder, 
claimed as missing teeth, for the purpose of receiving VA 
outpatient dental treatment is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

